Citation Nr: 1601939	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  06-24 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES
 
1.  Entitlement to a rating in excess of 20 percent for chronic low back pain from May 10, 2005, to August 23, 2007.
 
2.  Entitlement to a rating in excess of 40 percent for chronic low back pain from August 24, 2007, to June 8, 2011.
 
3.  Entitlement to a rating in excess of 40 percent for chronic low back pain since June 9, 2011.
 
 
REPRESENTATION
 
Appellant represented by:  California Department of Veterans Affairs
 
 
ATTORNEY FOR THE BOARD
 
C. Howell, Associate Counsel
 
INTRODUCTION
 
The Veteran served on active duty from March 1967 to January 1975 and from December 1990 to May 1991.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's Virtual VA and Veterans Benefit Management System (VBMS) claims files.  
 
In August 2010, the Board remanded this matter for additional development.  The claim has since been returned to the Board for further appellate consideration.  
 
In an April 2015 VA Form 9, the Veteran indicated he was appealing the denial of claims to reopen the issues of entitlement to service connection for posttraumatic stress disorder and eye pain; as well as claims of entitlement to automobile and adaptive equipment, a special home adaption grant, and specially adapted housing.  The record shows that in a June 2013 rating decision, the claims of entitlement to automobile and adaptive equipment, a special home adaption grant, and specially adapted housing remained denied.  In September 2013, the Veteran filed a notice of disagreement with these three decisions.  On February 2, 2015 VA issued a statement of the case.  The appellant filed a substantive appeal on April 19, 2015.
 
Given that the Veteran did not file a timely substantive appeal within one year of the June 2013 rating decision or within 60 days of the February 2015 statement of the case, the Board cannot exercise jurisdiction over the claims of entitlement to automobile and adaptive equipment, a special home adaption grant, and specially adapted housing as a matter of law.  38 U.S.C.A. § 7104 (West 2014).  Hence, the June 2013 rating decision is final.  See 38 C.F.R. §§ 20.302, 20.1103 (2015).
 
In a June 2013 rating decision, entitlement to service connection for both posttraumatic stress disorder and eye pain remained denied because no new and material evidence had been submitted.  Thereafter, a timely notice of disagreement was not filed.  As such, that rating decision is final.  Id.  
 
While the Board cannot exercise jurisdiction over claims to reopen the issues of entitlement to service connection for posttraumatic stress disorder and eye pain; as well as claims of entitlement to automobile and adaptive equipment, a special home adaption grant, and specially adapted housing, the April 2015 VA Form 9 does represent a petition to reopen claims of entitlement for these issues.  The Board advises the appellant, however, that he must file the appropriate claims form with the RO.  A claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)
 
The issue of entitlement to a rating in excess of 40 percent for chronic low back pain since June 9, 2011, is REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  From May 10, 2005, to August 23, 2007, the Veteran's chronic low back pain was not manifested by thoracolumbar forward flexion to 30 degrees or less, or by favorable ankylosis of the entire thoracolumbar spine.
 
2.  From August 24, 2007, to June 8, 2011, the chronic low back pain was not manifested by unfavorable ankylosis of the thoracolumbar spine was shown.
 
 
CONCLUSIONS OF LAW
 
1.  From May 10, 2005, to August 23, 2007, chronic low back pain met the criteria for a 20 percent evaluation, but no higher.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).
 
2.  From August 24, 2007, to June 8, 2011, chronic low back pain met the criteria for a 40 percent evaluation, but no higher.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Duties to Notify and Assist
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In August 2007, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided notice as to how disability ratings and effective dates are assigned.  
 
VA further fulfilled its duty to assist the Veteran in obtaining relevant evidence to substantiate his claim to include providing VA examinations in June 2005, September 2006, October 2007, and September 2008.
 
Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Laws and Regulations
 
Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
 
Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Relevant regulations do not require that all cases show all findings specified by the Schedule; however, findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.
 
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant, however, may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.
 
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.
 
With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.
 
The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.
 
The Veteran's chronic low back pain has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295-5243.  Diagnostic Code 5295 was replaced by the General Rating Formula for Disease and Injuries of the Spine in September 2003.  As the Veteran's claim for an increased rating was received in May 2005, Diagnostic Code 5295 is not applicable and may not be considered at any time during the current appeal period.
 
Diagnostic Code 5243 is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.
 
The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating is warranted where there is evidence of forward thoracolumbar flexion not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
 
Where there is evidence of forward thoracolumbar flexion limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is rated as 40 percent disabling.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.
 
For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, Plate V.
 
Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent evaluation is to be assigned for Intervertebral Disc Syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation is to be assigned with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is to be assigned with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 
 
An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).
 
In this case, the evidence does not document any incapacitating episodes as that term is defined by VA regulation longer than one day due to the Veteran's chronic low back pain.  As such, the criteria for General Rating Formula for Diseases and Injuries of the Spine most closely approximates his disability picture.
 
The Veteran's chronic low back pain has been evaluated as 20 percent disabling from May 10, 2005, to August 23, 2007; and 40 percent disabling from August 24, 2007.  See November 2008 Rating Decision.
 

III.  Chronic Low Back Pain: May 10, 2005, to August 23, 2007
 
The Veteran had a June 2005 VA examination for back pain.  He reported many years of intermittent pain that had become constant in the last year, varying in intensity between four to eight out of ten.  He denied  incapacitating episodes where his doctor prescribed bedrest.  The examiner noted that a December 2004 magnetic resonance imaging (MRI) of the spine  revealed degenerative disc disease at L-1 to L-2 and L-4 to L-5.  See also December 2004 VA Treatment records.  The examiner also noted that his thoracic spine had been x-rayed "in the last few days," and showed anterior osteophyte consistent with spondylosis.  

During the physical examination, the Veteran's upper lumbar spine was tender.  He demonstrated 90 degrees of flexion; 10 degrees of extension; 10 degrees of right and left flexion; and 5 degrees of right and left rotation.  He had pain throughout the entire range of motion, but did not demonstrate any decrease in range of motion after repeated activity.  The examiner opined that it was highly likely that repeated activity would limit his flexion to 45 degrees.  The examiner also noted that the Veteran's back caused him morbidity, but did not interfere with basic activities of employability.  The examiner did not indicate that the claims file had been reviewed.
 
At a September 2006 VA examination the Veteran reported that from 1995, he had been paralyzed from the waist down, but slowly recovered function to the point where he could walk 100 yards.  Over the prior two years, function reportedly decreased to the point where he was wheelchair bound.  He denied any episodes of 24-hour incapacitation.  The examiner could not assess his lumbar range of motion, as the Veteran was unstable on his feet and only able to stand for a few seconds while holding onto the sink.  The examiner noted that the appellant could not move his lumbar spine at all and opined that x-rays would under predict his disability.  The examiner diagnosed, among other things, a lumbar strain with spondylosis, and lower extremity weakness and peripheral neuropathy, likely at least partially related to lumbar radiculopathy and partially related to diabetes mellitus.  There is no indication that the examiner reviewed the Veteran's claims file.
 
During the relevant time period, the Veteran also sought VA treatment for his lower back pain.  May 2004 VA treatment records show the Veteran was admitted to the emergency room after injuring his back while loading his truck.  He reported dramatic and increasing pain, numbness in his lower extremities, and one instance of incontinence.  The examining doctor noted decreased sensation and low back numbness.  The doctor diagnosed him with low back pain with paresthesia.  A May 2004 x-ray of his spine showed slight interior wedge defect at vertebrae T-12 and loss of disc height at L-1 to L-2.  See November 2004 VA Treatment Records.
 
In November 2004, the Veteran reported back pain at an intensity of eight out of ten after twisting his back getting out of a chair.  See November 2004 VA Treatment Records.  The examining nurse practitioner noted that the claimant was unwilling to bend forward or backward more than 10 degrees, and was unwilling to rotate from side to side.  This treatment record does not offer any opinion as to whether the Veteran could have forward thoracolumbar flexion of greater than 10 degrees or why he was unwilling to attempt to bend farther.  
 
March 2005 VA treatment records indicate the Veteran was referred to physical therapy for gait training.  The physical therapist examined the appellant and noted he stood with rounded shoulders and an increased kyphotic posture.  During the examination, the Veteran was able to bend forward to 57 degrees, reaching to the top of his knees, and extend 15 degrees.  
 
A June 2005 electromyography found no definite evidence of a motor lumbar radiculopathy affecting either leg, and found no consistent evidence of peripheral polyneuropathy or myopathy.  See June 2005 VA Treatment Records.  August 2005 VA treatment records indicate the Veteran's reported his exercise regime resolved some symptoms of his chronic back pain.  November 2006 neurology testing again found no electrical evidence of radiculopathy or peripheral neuropathy, but did note possible myelopathy and recommended a spinal MRI.  See November 2006 VA Treatment Records.

The file also contains records from the Social Security Administration.  In a May 2006 medical evaluation, the Veteran's primary problem was determined to be low back pain.  The determination was based on an examination of the appellant and the VA records discussed above.  The Social Security Administration records do not indicate any ankylosis of the thoracolumbar spine, and do not contain any additional measurements of forward thoracolumbar flexion.
 
From May 10, 2005, to August 23, 2007, the Veteran reported and the record shows no incapacitating episodes, as that term is defined by VA, related to his chronic low back pain.  The record also contains no diagnosis of thoracolumbar ankylosis.  During the June 2005 VA examination he demonstrated forward thoracolumbar flexion to 90 degrees, and the examiner opined that repeated activity would likely limit flexion to 45 degrees.  As the June 2005 VA examination provided the most thorough opinion regarding the Veteran's low back pain during this time period, it is highly probative.  March 2005 VA treatment records reflecting forward thoracolumbar flexion of 57 degrees, and are also probative.
 
During the September 2006 VA examination, the examiner was unable to assess the Veteran's forward thoracolumbar flexion because the claimant was unable to stand without support.  While the examiner noted lower extremity weakness and peripheral neuropathy partially related to lumbar strain, he did not provide a rationale for the diagnosis of a lumbar strain.  The examiner also did not offer an opinion as to how the Veteran's numerous service-connected disabilities contributed, and to what degree, to his inability to stand at the examination.  Of note, the Veteran is currently separately service-connected for peripheral neuropathy of the right and left lower extremities, and for diabetes mellitus.  The examiner also did not indicate whether the claims file was reviewed.  The September 2006 VA examination is, therefore, less probative than the June 2005 VA examination and the March 2005 VA treatment records, both of which provided an assessment of the Veteran's thoracolumbar flexion.
 
Likewise, the November 2004 VA treatment records do not offer an opinion as to what degree of forward thoracolumbar flexion the Veteran actually had, indicating only that he was unwilling to bend forward more than 10 degrees.  Being unwilling to move, without a clinical basis explaining such unwillingness, is not a basis to award an increased rating since such a rating would be based on speculation as to why the appellant was unwilling to move, i.e, was it due to disability or was it volitional.  As such, this treatment record is also less probative than the assessments included in the June 2005 VA examination and March 2005 VA treatment records.
 
A 20 percent disability rating is warranted upon evidence of forward thoracolumbar flexion not greater than 60 degrees, while a 40 percent disability rating is warranted if forward flexion is 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  During this time period, the most probative evidence shows the Veteran's forward flexion was recorded at 90 degrees and 57 degrees, and estimated at 45 degrees with repeated activity; and there was no ankylosis of the thoracolumbar spine.  Therefore, the Board finds that no more than a 20 percent rating for chronic low back pain is warranted for the time period from May 10, 2005, to August 23, 2007.  

In the absence of either forward thoracolumbar flexion limited to 30 degrees or less, or evidence showing favorable ankylosis of the entire thoracolumbar spine a 40 percent rating cannot be assigned.  38 C.F.R. § 4.71a.
 
IV.  Chronic Low Back Pain: August 24, 2007, to June 9, 2011
 
At an October 2007 VA examination the appellant reported that he had been in a wheelchair off and on since 2004, and had constant low back pain of intensity between four to six out of ten.  The examination reflects that he reported no 24-hour incapacitating episodes at one point, but another section reflects that he reported a 24-hour incapacitating episode about two weeks prior.  When standing upright, his forward flexion was to 30 degrees with pain, but he could not repeat the movement.  He had 15 degrees of extension; 15 degrees of right flexion and right rotation; and 25 degrees of left rotation.  Left flexion was not addressed.  The examiner diagnosed a  lumbar strain, and noted pain had a major functional impact.  The examination does not indicate that he had ankylosis of the thoracolumbar spine or that the claims file was reviewed.
 
The Veteran had another VA examination in September 2008.  He reported constant and severe back pain, but he was able to walk with a walker.  He demonstrated forward flexion to 10 degrees, but was unable to fully extend upright from that position.  He showed right and left lateral flexion to 10 degrees, and rotated his hips rather than his spine.  There was no decrease in motion after three repetitions, but the appellant complained of pain throughout the range of motion.  The examiner diagnosed lumbar degenerative disc disease with chronic low back pain, but found no definitive evidence of radiculopathy or lower extremity weakness that would be explained by his lower back disability.  [It should be noted that the October 2007 examiner found lower extremity radiculopathy to be in a pattern consistent with diabetes mellitus, and that left leg weakness was due to a stroke.]  The September 2008 examination does not indicate that the claimant had ankylosis of the thoracolumbar spine, but it does indicate the claims file was reviewed.
 
A 40 percent disability rating is warranted if forward flexion is 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine, while unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling.  From August 24, 2007, to June 8, 2011, the Veteran's forward flexion was recorded at 30 degrees and at 10 degrees.  The record does not indicate any ankylosis of the lumbar spine.  Therefore, the Board finds that a 40 percent rating for chronic low back pain is warranted for the time period from August 24, 2007, to June 8, 2011.  

In the absence of evidence showing unfavorable ankylosis of the entire thoracolumbar spine a 50 percent rating cannot be assigned.  38 C.F.R. § 4.71a.
 
V.  Lay Statements
 
The record contains lay statements from the Veteran and his wife.  In August 2007, the Veteran's wife filled out a report detailing the claimant's limitations because of his disabilities, including his lower back.  His wife stated that the appellant was unable to do any daily living chores for himself.  In a July 2008 statement, the Veteran indicated that his legs were getting weaker, and he was unable to stand up without back pain that reached an intensity of eight or nine out of ten.  
 
The Veteran and his wife are competent to report their observations regarding his low back pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  While these statements are credible and consistent with the evaluation assigned, to the extent they argue his symptomatology is more severe, their statements must be weighed against other evidence of record and against the scheduler criteria for an increased rating.  

In this regard, although the Board is required to consider the effect of pain when making a rating determination, that has been done in this case, and it is important to emphasize that the rating schedule does not provide a separate rating for pain, Spurgeon  v. Brown, 10 Vet. App. 194 (1997).  Indeed, the general rating formula for spinal disorders specifically requires the use of the defined range of motion criteria "with or without pain."  38 C.F.R. § 4.71a.  Hence, complaints of pain alone, without a corresponding limitation of motion do not warrant further increases.  Finally, the Board finds the specific examination findings of trained health care professionals to be of greater probative weight than their more general lay assertions.
 
VI.  Extraschedular Consideration
 
Since the rating criteria chronic low back pain reasonably describes the Veteran's disability level and symptomatology, his disability picture is contemplated by the Rating Schedule.  The assigned schedular evaluations are adequate, and no referral for extraschedular consideration is required.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 
 
The evidence fails to show anything unique or unusual about the Veteran's chronic low back pain that would render the schedular criteria inadequate.  There are no additional symptoms due to the disorder that are not addressed by the Rating Schedule.  To the extent that the disorder interferes with his employability and activities of daily life, such interference is contemplated by the schedular rating criteria.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996) (Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.)  
 
Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
 
 
ORDER
 
From May 10, 2005, to August 23, 2007, entitlement to an evaluation in excess of 20 percent for chronic low back pain is denied.
 
From August 24, 2007, to June 8, 2011, entitlement to an evaluation in excess of 40 percent for chronic low back pain is denied.
 
 
REMAND
 
Since June 9, 2011, the Veteran's chronic low back pain has been evaluated as 40 percent disabling.  Significantly, however, his last thoracolumbar spine VA examination was in September 2008.  On June 9, 2011, VA received a supplemental claim for compensation form from the Veteran indicating that his low back disorder had worsened.  Under these circumstances, another VA examination is necessary to determine the severity of his chronic low back pain from June 9, 2011.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  
 
Any additional private treatment records or outstanding, relevant VA treatment records should also be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).
 
Accordingly, the case is REMANDED for the following action:
 
1.  Contact the Veteran and request that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional evidence relevant to the claim on appeal.  After securing such information and authorization, VA should seek to obtain copies of all evidence referred to by the Veteran that is not already part of the record.  This include VA treatment records.  If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it was unable to obtain; (b) explain the efforts VA has made to obtain the evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given the opportunity to respond.
 
2.  Thereafter, the Veteran should be afforded a VA examination to address the nature and severity of his chronic low back pain.  The examiner must review the electronic claims file including the Veterans Benefits Management System and Virtual VA files and note such review in the examination report. 
 
The examiner must address the severity and effects of the Veteran's disability.  The examiner must address the appellant's statements.  Range of motion measurements must be recorded and should be taken using a goniometer.  The examiner should note any functional limitation caused by the back disability.  If lower extremity radiculopathy is diagnosed, the examiner must address whether it is at least as likely as not due to the appellant's lumbar degenerative disc disease.  If low back pathology is caused by disorders other than low back pain the examiner should attempt to distinguish the pathology caused by the low back pain from any other pathology.  All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.
 
3.  The RO should review any examination report to ensure that it is in compliance with the directives of the REMAND.  If any report is deficient in any manner, then the RO must implement corrective procedures at once.

4.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


